Citation Nr: 1141226	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in November 2010 and July 2011, for further development.  

The Veteran's representative, in a Written Brief Presentation dated in October 2011, requested that the issue of aggravation for bilateral pes planus be referred to the AOJ.  The matter is referred for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When the Veteran's claim was previously before the Board in July 2011, it was remanded for further development.  In doing so, the Board directed that the Veteran be requested to identify any providers who have treated him since separation from service for any right knee symptoms, and to complete and sign an authorization and release form (VA Form 21-4142) for each non-VA provider, specifically to include Dr. G, Dr. O with Southeast Primary Care, and M.R. Rehab.  The Veteran was then to be scheduled for an appropriate VA examination to determine the nature and etiology of any current right knee disorder.  The examiner was requested to identify any current right knee disability, and opine regarding (i) whether it is it at least as likely as not (probability of 50 percent or more) that any current right knee disability was incurred or aggravated as a result of any incident during active duty service, to include the documented knee injuries during such service, (ii) whether it is it at least as likely as not that any current right knee disability manifested to a degree of at least 10 percent within one year following separation from service, or by April 1985, and (iii) if a right knee disability is not directly related to service, whether it is it at least as likely as not (probability of 50 percent or more) that such disability is was proximately caused or proximately aggravated beyond its normal progression as a result of the service-connected low back disability.  

In a letter dated in July 2011, the RO noted that the Veteran received treatment from Southeast Primary Care and Morrow Resurgens Rehabilitation.  The Veteran was requested to fill out a VA Form 21-4142 for each non-VA provider that he had received medical treatment from and for any private physician or hospital that he would like VA to obtain the treatment records from.  The Veteran did not respond to this request.

In addition, the Veteran was provided a VA examination dated in August 2011.  The examiner diagnosed right knee degenerative joint disease, medial compartment, and opined that it was less likely as not that his right knee condition was incurred or aggravated as a result of any incident during active duty military service, to include documented knee injuries during service, and that it was also less likely as not that the right knee condition was proximately caused or proximately aggravated beyond its normal progression as a result of the service-connected low back condition.  However, the examiner stated that he was not able to comment on whether the current right knee condition manifested to a degree of at least 10 percent within one year following separation from military service, or by April 1985, without knowing what the 10 percent level was equivalent to.  The examiner stated that this was a rating schedule parameter that was not within his purview of knowledge.  

Based on the foregoing, the Board concludes that this matter must be remanded for compliance with the Board's July 2011 remand instructions.  The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West,  11Vet. App. 268, 271 (1998).  

Upon remand, the examiner is again asked to opine regarding whether it is it at least as likely as not that any current right knee disability manifested to a degree of at least 10 percent within one year following separation from service, or by April 1985.  In this regard, the Board notes that a 10 percent evaluation for a knee disability will found where there is: 
(i) traumatic or degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups (Diagnostic Codes 5003, 5010), 
(ii) arthritis with some (noncompensable) limitation of motion of the knee, objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion (Diagnostic Code 5003), 
(iii) favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees (30 percent disabling under Diagnostic Code 5256), 
(iv) slight recurrent subluxation or lateral instability of the knee (Diagnostic Code 5257), 
(v) dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint (20 percent disabling under Diagnostic Code 5258), 
(vi) removal of semilunar cartilage that is symptomatic (Diagnostic Code 5259), 
(vii) flexion of the leg limited to 45 degrees (Diagnostic Code 5260),
(viii) extension of the leg limited to 10 degrees (Diagnostic Code 5261), or
(ix) malunion of the tibia and fibula with slight knee or ankle disability (Diagnostic Code 5262).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  A copy of this remand should be returned to the examiner who conducted the August 2011 VA examination for an addendum opinion regarding whether it is it at least as likely as not that any current right knee disability manifested to a degree of at least 10 percent within one year following separation from service, or by April 1985.  In this regard, the examiner should note the criteria for a 10 percent evaluation for a knee disability set forth in the body of this remand.  

In offering such opinion, the examiner is requested to review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of the claimed disorder.  The rationale for any opinion offered must be provided.  If necessary, the examiner should attempt to reconcile his or her opinion with any conflicting medical opinions of record.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

If the August 2011 VA examiner is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If the examiner cannot offer an opinion without examining the Veteran, he should be scheduled for the appropriate examination.

2.  Following the completion of the above, and any other development deemed necessary, the matter on appeal should be readjudicated.  If the benefits sought are not fully granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, any failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


